                Case 19-01298-MAM           Doc 16   Filed 08/26/19    Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                                       Case No. 18-16248-BKC-MAM
                                                             Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                            /

ROBERT C. FURR not individually but                          ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,
         Plaintiff,
v.
JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
TANYA SISKIND, individually and as Trustee of the,
SECOND SISKIND FAMILY TRUST,
FRANK ZOKAITES, individually,
CANNAMED PHARMACEUTICALS, LLC,
a Maryland Limited Liability Company,
OB REAL ESTATE HOLDINGS 1732, LLC, a
Florida Limited Liability Company,
SISKIND LEGAL SERVICES, LLC,
a Florida Limited Liability Company,
SOVEREIGN GAMING & ENTERTAINMENT, LLC,
a Florida Limited Liability Company
FLORIDA'S ASSOCIATION OF COMMUNITY
BANKS AND CREDIT UNIONS, INC. a Florida Corporation,
SYMPATICO EQUINE RESCUE, INC, a Florida Corporation,
WELLINGTON 3445, LP, a Florida Limited Partnership,
ZOKAITES PROPERTIES, LP, a Pennsylvania Limited Partnership,
and ROBERT GIBSON, individually.

         Defendants.
                                                /

                                 CERTIFICATE OF SERVICE

         I, Jesus M. Suarez, Esq., certify that service of the Adversary Complaint [ECF No. 1], the

Alias Summons [ECF No. 14], and the Order Setting Filing and Disclosure Requirements for

Pretrial and Trial [ECF No. 4] was made on August 26, 2019 via:
              Case 19-01298-MAM           Doc 16     Filed 08/26/19     Page 2 of 3



[X]    Mail Service: Regular First Class U.S. Mail and Certified Mail, Postage Fully Pre-
       Paid, addressed to the parties indicated on the Service List below.

[ ]    Personal Service: By leaving the process with defendant or with an officer or agent of
       defendant at:

[ ]    Residence Service: By leaving the process with the following adult at:

[ ]    Certified Mail Service on an Insured Depository Institution: By sending the process by
       certified mail addressed to the following officer of the defendant at:

[ ]    Publication: The defendant was served as follows: [Describe briefly]

[ ]    State Law: The defendant was served pursuant to the laws of the State of
       __________________, as follows: [Describe briefly]


If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age
and not a party to the matter concerning which service of process was made.


Under penalty of perjury, I declare that the foregoing is true and correct.



Date: August 26, 2019                         Signature:      /s/ Jesus M. Suarez Esq.
                                              Print Name:     Jesus M. Suarez, Esq.,
                                                              FBN 60086
                                              Address:        100 SE 2nd Street, 44th Floor
                                              City:           Miami, FL 33131
                                              Telephone:      (305) 349-2300
                                              E-mail:         jsuarez@gjb-law.com




                                                 2
          Case 19-01298-MAM    Doc 16   Filed 08/26/19   Page 3 of 3




                               SERVICE LIST


SECRETARY OF STATE
R.A. GRAY BUILDING
500 SOUTH BRONOUGH STREET
TALLAHASSEE, FLORIDA 32399

SECRETARY OF STATE
P. O. BOX 6327
TALLAHASSEE, FL 32314

SECRETARY OF STATE
CLIFTON BUILDING
2661 EXECUTIVE CENTER CIRCLE
TALLAHASSEE, FL 32301




                                    3
